          Case 2:20-cv-01433-WB Document 21 Filed 07/28/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 LAVERNE VANN,                                                CIVIL ACTION
                        Plaintiff,

                v.

 CITY OF PHILADELPHIA d/b/a THE                               NO. 20-1433
 PHILADELPHIA POLICE
 DEPARTMENT; and ANTHONY BOYLE,
                Defendants.

                                            ORDER

       AND NOW, this 28th day of July, 2020, upon consideration of Defendant Anthony

Boyle’s Motion to Dismiss for Failure to State a Claim (ECF No. 9), Defendant City of

Philadelphia’s Motion to Dismiss for Failure to State a Claim (ECF No. 10), and Plaintiff’s

Omnibus Response in Opposition (ECF No. 11), IT IS ORDERED that Defendant Boyle’s

Motion to Dismiss is DENIED as to the assault and battery claim (Count I) and GRANTED as

to the Pennsylvania Whistleblower claim (Count III) which is DISMISSED WITH

PREJUDICE. Defendant City of Philadelphia’s Motion to Dismiss the Pennsylvania

Whistleblower claim (Count III) is GRANTED which claim is DISMISSED WITH

PREJUDICE.

       IT IS FURTHERED ORDERED that upon Plaintiff’s notice of voluntary dismissal

(ECF No. 11), Plaintiff’s excessive force (Count I) and First Amendment retaliation (Count II)

claims against Boyle in his official capacity and against the City of Philadelphia are

DISMISSED WITHOUT PREJUDICE.


July 28, 2020                                         BY THE COURT:
                                                      /s/Wendy Beetlestone, J.
                                                      _______________________________
                                                      WENDY BEETLESTONE, J.
